Dykman, J.
This case has been before us on two former occasions, when we gave it careful consideration, and readied a conclusion in favor of the plaintiff. Upon the former appeals the evidence on the part of the plaintiff only was before us, but upon the trial, which resulted in the judgment from which the present appeal is taken, the evidence of the defendant was also introduced, but it discloses no claim of right or title to the premises in question on the part of the defendant. Neither is there any controversy respecting the title of the plaintiff to the premises, but only of their location; and the trial judge has said in his opinion: “Whatever may have been the case heretofore, I think the evidence taken on this last trial is sufficiently definite to fix the locality of the lot which was conveyed to the plaintiff’s predecessors by the commissioners in partition. ” The findings of the trial judge are also full and explicit in relation to the identity of the lot, and the possession of the same by the defendants. A full and careful examination of the case for the third time confirms our former views, and we have no doubt the results reached on this last trial are in accordance with the dictates of law and justice, and the judgment should be affirmed, with costs.